FILED
                            NOT FOR PUBLICATION                              OCT 28 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30047

               Plaintiff - Appellee,             D.C. No. 4:09-cr-00113-SEH

  v.
                                                 MEMORANDUM *
B. V. J.,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                            Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Appellant, a juvenile, appeals from the sentence imposed following his true-

plea to an act of juvenile delinquency, pursuant to 18 U.S.C. § 5031, that

constituted aiding and abetting burglary, in violation of 18 U.S.C. § 2(a); 18 U.S.C.

§ 1153(a), (b). Appellant was sentenced to official detention for 14 months and to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
supervision following his release from official detention until his eighteenth

birthday. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      The record reflects that the district court conducted the requisite “assessment

of the totality of the unique circumstances and rehabilitative needs” of appellant.

United States v. Juvenile, 347 F.3d 778, 787 (9th Cir. 2003). Appellant has not

shown that the district court abused its discretion by failing to impose the “least

restrictive means to accomplish [appellant’s] rehabilitation.” Id.

      AFFIRMED.




                                           2                                     10-30047